THE THIRTEENTH COURT OF APPEALS

                                     13-14-00449-CV


        Texas Farmers Insurance Company and Farmers Insurance Exchange
                                            v.
  Craig S. Smith, Individually and as next friend of M. W. F. S., C. S. S., and J. E. S.,
                minor children, Marlon Bruno, Mary Bos and Larry Bos


                                   On Appeal from the
                     105th District Court of Nueces County, Texas
                              Trial Cause No. 09-6360-D


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

January 15, 2015